United States Court of Appeals
                       For the Eighth Circuit
                   ___________________________

                           No. 18-2025
                   ___________________________

                        Lennora R. Banks-Davis,

                  lllllllllllllllllllllPlaintiff - Appellant,

                                      v.

                        United States of America,

                  lllllllllllllllllllllDefendant - Appellee.
                                  ____________

                Appeal from United States District Court
               for the District of Minnesota - Minneapolis
                               ____________

                        Submitted: May 20, 2019
                         Filed: May 23, 2019
                            [Unpublished]
                            ____________

Before COLLOTON, BOWMAN, and SHEPHERD, Circuit Judges.
                        ____________

PER CURIAM.
        Federal inmate Lennora Banks-Davis appeals after the district court1 denied her
relief under 28 U.S.C. § 2241, for failure to exhaust administrative remedies. We
agree with the district court that Banks-Davis was not entitled to relief. In this
proceeding, she could challenge only the execution of her sentence. She was required
first to exhaust her administrative remedies, but she failed to do so. See Mathena v.
United States, 577 F.3d 943, 946 (8th Cir. 2009); see also Abdullah v. Hedrick, 392
F.3d 957, 959 (8th Cir. 2004). We conclude, however, that the petition should have
been dismissed without prejudice. See Mathena, 577 F.3d at 946. Accordingly, we
modify the judgment to reflect that Banks-Davis’s section 2241 petition is dismissed
without prejudice, see 28 U.S.C. § 2106, and we affirm the judgment as modified.
See 8th Cir. R. 47B.
                        ______________________________




      1
      The Honorable Michael J. Davis, United States District Judge for the District
of Minnesota, adopting the report and recommendations of the Honorable Franklin
L. Noel, United States Magistrate Judge for the District of Minnesota, now retired.

                                         -2-